Broyles, C. J.
1. The alleged newly discovered evidence as presented by the plaintiff in error' was met with a counter-showing by the State, and this court can not hold that the judge abused his discretion in overruling the grounds of the motion for a new trial based upon such evidence.
2. The defendant was convicted of a misdemeanor (possessing whisky), and in all misdemeanors any one who is present at the scene of the crime, aiding and abetting another in the commission thereof, is as guilty as the actual perpetrator of the offense. Keeping in view this principle of law, the evidence connecting the defendant with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of his guilt. The refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Hooper, J., concurs. MacIntyre, J., not presiding.